Title: To Alexander Hamilton from Charles Brown, 2 April 1800
From: Brown, Charles
To: Hamilton, Alexander


          
            Sir,
            Philada 2d. April 1800
          
          Upon an application to the secry. of war, I find ———— no instance given any directions to the paymaster Genl. relative to partial payments to officers out of the course they usually take, & that he appears determined not to give any—Being unable to proceed to my place of distanation without money, & my pay (about 600 dollars) having been forwarded to Detroit in the expectation that I was there, and my removal from hence having been in consequence of orders from my superior and no fault of mine I take the liberty to request, that you would be pleased to give such orders to the paymaster Genl. as you may judge proper on this accation—
          I have the honour to be Sir, your very humble Servant
          
            Chas. Brown
            Surgeon Artil. & Engineers
          
          Genl. A. Hamilton
        